 

Exhibit 10.3

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (“Sublease”) is made on this 11th day of October 2018
(the “Effective Date”) by and between The Vanguard Group, Inc., a Pennsylvania
corporation, with an address at 100 Vanguard Boulevard, Malvern, Pennsylvania
19355 (“Subtenant”), and TREVENA, INC., a Delaware corporation, with an address
at 955 Chesterbrook Boulevard, Suite 110, Chesterbrook, PA 19087
(“Sublandlord”).

WITNESSETH:

WHEREAS, on December 9, 2016 Sublandlord entered into an Agreement of Lease, as
amended by that certain First Amendment to Lease dated June 12, 2017, (as
amended, “Master Lease”) with Chesterbrook Partners, LP, a Delaware limited
partnership (“Master Landlord”), as more specifically described in the Master
Lease attached hereto and incorporated as Exhibit A, for approximately 48,796
square feet (“Master Lease Premises”) as more specifically described in the
Master Lease in the building owned by the Master Landlord and located at 955
Chesterbrook Boulevard, Wayne, Pennsylvania (“Building”); and

WHEREAS, the term of the Master Lease expires on (i) April 30, 2028, with
respect to Suite 110 in the Building, and (ii) May 31, 2028, with respect to
Suite 200 in the Building (i.e., the Subleased Premises, as defined below);

WHEREAS, the Sublandlord desires to sublease a portion of the Master Lease
Premises to Subtenant, and Subtenant desires to sublease the same from
Sublandlord.

NOW, THEREFORE, the Sublandlord and the Subtenant, in consideration of the
mutual covenants and conditions set forth herein and intending to be legally
bound, do hereby agree as follows:

1. Subleased Premises.  The sublease premises shall consist of approximately
40,565 rentable square feet on the second floor of the Building (the “Subleased
Premises”), as shown on Exhibit B attached hereto.  Sublandlord hereby subleases
to Subtenant, and Subtenant subleases from Sublandlord, the Subleased Premises,
upon the terms, conditions, covenants and agreements hereinafter set forth in
this Sublease.  The remaining area of the Master Lease Premises not leased to
Subtenant hereunder shall be hereafter referred to as the “Sublandlord’s
Premises”.  

2. Term.  

(a) Commencement.  Subject to Master Landlord Consent as set forth in Paragraph
17 hereof, the term (“Term”) of this Sublease shall commence on the later to
occur of (1) the date Master Landlord Consent is received, (2) the date the
Non-Disturbance Agreement (as defined in Paragraph 12) is received, or (3)
October 1, 2018 (such later date being the “Commencement Date”), and end on the
date that is three (3) years and one (1) month following the Commencement Date
(“Expiration Date”).  The Term is subject to any earlier termination of the
Master Lease; provided, however, Sublandlord shall not exercise any right to
terminate the

DMEAST #35029637 v10

--------------------------------------------------------------------------------

 

 

Master Lease without Subtenant’s consent (except in instances where Sublandlord
may terminate the Master Lease resulting from a casualty or condemnation subject
to Paragraph 6(e) hereof).

(b) Sublease Year.  The first “Sublease Year” shall commence on the Rent
Commencement Date (as hereinafter defined).  If the Rent Commencement Date is
the first day of the month, the first Sublease Year will end twelve (12) full
calendar months after the Rent Commencement Date. If the Rent Commencement Date
is a day other than the first day of a month, the first Sublease Year will
terminate on the last day of the twelfth (12th) full calendar month after the
Rent Commencement Date.  Each subsequent Sublease Year shall commence on the
date immediately following the last day of the preceding Sublease Year and shall
continue for a period of twelve (12) full calendar months, except that the last
Sublease Year of the Term (as it may be extended) shall terminate on the date
this Sublease expires or is otherwise terminated.

(c) Option to Extend.    Subtenant shall have and is hereby granted two (2)
options to extend the Term (each, a “Renewal Term” and collectively, the
“Renewal Terms”) upon the terms, covenants, conditions and provisions set forth
herein, the first of which shall be for a period of three (3) years, and the
second of which shall be for the period commencing on the day after the last day
of the first Renewal Term and ending on November 30, 2027.  Such options shall
be exercisable by Subtenant giving written notice to Sublandlord of its
intention to exercise the same at least twelve (12) months prior to the
expiration of the then current Term.  Base Rent during the Renewal Terms shall
be as provided in Paragraph 5(b). 

(d) Delivery Condition; Substantial Completion. On the Commencement Date,
Sublandlord shall deliver possession of the Subleased Premises to Subtenant in
vacant, broom-clean condition (except for the FF&E set forth in Exhibit D
attached hereto), with all building systems serving the Subleased Premises in
operating order, and otherwise in compliance in all material respects with all
applicable laws, rules, orders, ordinances, zoning and other governmental
requirements (collectively, “Laws”).  Sublandlord shall not be performing any
improvements to the Subleased Premises as a condition to delivery of possession
and acceptance by Subtenant.  Except as expressly set forth herein, Subtenant
shall accept the Subleased Premises in their existing condition and state of
repair AS-IS, WHERE-IS, WITH ALL FAULTS.  Subtenant acknowledges that, except as
specifically set forth in this Sublease, Sublandlord has made no
representations, statements or warranties, express or implied, with respect to
the condition of the Subleased Premises.  Subtenant’s taking of possession of
the Subleased Premises shall be deemed conclusive evidence that the Subleased
Premises were in good and satisfactory condition as of the Sublease Commencement
Date.  Except for the work described in Paragraph 2(e), Subtenant will be
performing all improvements desired for its use and operation of the Subleased
Premises following the Commencement Date.  The improvements to be performed by
Subtenant (the “Subtenant Improvements”) must be approved by Sublandlord, which
approval shall not be unreasonably withheld, conditioned or delayed, and Master
Landlord (in accordance with the terms of the Master Lease) and conducted in
accordance with the Master Lease and the Work Letter attached hereto as Exhibit
C (“Work Letter”).

(e) Early Access.  Subtenant shall have reasonable access to the Subleased
Premises during the period commencing on the later of (A) the day of receipt of
Master Landlord Consent and (B) fourteen (14) days prior to the Commencement
Date, and ending on the Commencement Date (“Early Access Period”) for the
purpose of installing wiring, data cabling,

DMEAST #35029637 v102

--------------------------------------------------------------------------------

 

 

furniture, equipment and other non-structural improvements to the Subleased
Premises as more specifically set forth in the Work Letter attached hereto as
Exhibit C; provided however, that in each instance (i) Subtenant shall provide
evidence of insurance required of Subtenant hereunder, and (ii) all of
Subtenant’s obligations under this Sublease during the Early Access Period,
other than the obligation to pay Rent, shall apply.  Subtenant shall not
commence business operations of any kind in the Subleased Premises during the
Early Access Period.  Sublandlord shall not be liable in any way for any injury,
loss or damage occurring as a result of Subtenant’s early access to the
Subleased Premises, except to the extent caused by the negligence or willful
misconduct of Sublandlord.  Subtenant and its contractors shall not unreasonably
obstruct access to or through the Building or the Common Area or unreasonably
interfere with Sublandlord’s or other tenants use of their respective premises
or with any work or business being undertaken in the Building. 

3. Master Lease.

(a) Subordinate.  Except as otherwise provided in this Sublease, the parties
agree that this Sublease shall be subject and subordinate to all of the terms,
covenants, conditions and provisions of the Master Lease.  The existence of this
Sublease is dependent and conditioned upon the continued existence of the Master
Lease, and if the Master Lease is terminated, cancelled or expires for any
reason whatsoever during the Term, this Sublease shall terminate simultaneously
therewith.

(b) Incorporation.  The terms, covenants, conditions and provisions contained in
the Master Lease (including, but not limited to, the remedies provided
thereunder) are incorporated herein by reference, and shall, as between
Sublandlord and Subtenant, constitute the terms, covenants, conditions and
provisions of this Sublease to the extent consistent with the terms of this
Sublease, as if all references to the landlord thereunder were references to
Sublandlord, as if all references to the tenant thereunder were references to
Subtenant and as if all references to the Master Lease Premises thereunder were
references to the Subleased Premises; provided, however, that:

(i) all references in the Master Lease, as incorporated herein by reference,
to:  (1) “Fixed Rent” shall refer to the Base Rent payable hereunder,
(2) “Additional Rent” shall refer to all charges and other sums payable by
Subtenant as set forth in this Sublease, in addition to Base Rent, (3)
“Commencement Date” shall refer to the Commencement Date hereunder, and (4)
“Term” shall refer to the Term hereunder. 

(ii) the following provisions of the Master Lease shall not apply to this
Sublease except to the extent expressly incorporated and as modified herein: (a)
Sections 1, 2 (first sentence), 3(a)-(c), 4(a)-(c), 5 (except the last two
sentences), 6 (last sentence), 8, 12, 13(b)(iv), 18, 20, 27, 28 (last sentence),
33, 34, 38, 39, 40, 41, 42, and 43, and Exhibits A, C, D, Exhibit E (paragraph
5), G, H, I, J, and K, and the First Amendment to Lease, (b) any provisions
requiring or referring to Tenant Improvements or Base Building Work, (c) any
provision of the Master Lease allowing or purporting to allow any rent
concessions or abatements (other than abatements for casualty or condemnation)
or construction allowance, except as may be specifically provided herein, (d)
any provision of the Master Lease conferring upon the tenant thereunder any
expansion rights, extension rights, renewal rights, self help rights, tenant
management of the Building, all references to “Guarantor,” rights of first offer
or first refusal, any audit/contest rights and any and

DMEAST #35029637 v103

--------------------------------------------------------------------------------

 

 

all termination rights, all except as may be specifically provided herein, and
(e) any provisions that are supserseded by or in direct conflict with the
provisions of this Sublease.

(iii) any non-liability, indemnity or hold harmless provision in the Master
Lease for the benefit of the Master Landlord under the Master Lease, that is
expressly incorporated herein by reference, shall be deemed to inure to the
benefit of Sublandlord, Master Landlord and any other person intended to be
benefited by said provision, for the purpose of incorporation by reference in
this Sublease.  Any right of Master Landlord in respect of rules and regulations
expressly incorporated herein shall be deemed to inure to the benefit of
Sublandlord, Master Landlord and any other person intended to be benefited by
said provision, for the purpose of incorporation by reference in this Sublease. 

(iv) Subtenant agrees to faithfully observe and perform the terms, covenants,
conditions and provisions on its part to be observed and performed hereunder as
well as those terms, covenants, conditions and provisions on its part to be
observed and performed by the tenant under the Master Lease (and incorporated
herein), except to the extent that they are inapplicable to, inconsistent with
or modified by the provisions of this Sublease, but only to the extent that such
obligations are related to the Subleased Premises.  To the extent the Master
Lease imposes obligations that impact the remaining Sublandlord’s Premises and
the Subleased Premises, Subtenant shall only be responsible for its prorata
share of the obligation which is currently calculated at 83.13% (40,565
RSF/48,796 RSF) and which may change from time to time if and only if the RSF of
the Subleased Premises changes as provided herein (“Subtenant’s
Share”).  Subject to the terms of this Sublease, Sublandlord and Subtenant
hereunder shall have the respective remedies of landlord and tenant under the
Master Lease as modified by this Sublease.  Except as set forth in Section
23(h), (l), (m) and (n) hereof, and subject to obtaining the Master Landlord
Consent, nothing contained in this Sublease shall be construed to create privity
of estate or of contract between Subtenant and Master Landlord.  Neither
Sublandlord nor Subtenant shall do or permit to be done any act or thing which
will constitute a breach or violation of any of the terms, covenants, conditions
or provisions of the Master Lease, except that Sublandlord shall not be
obligated to keep and obey any terms, covenants, conditions or provisions of the
Master Lease with respect to the Subleased Premises that are expressly made the
responsibility of Subtenant under this Sublease.    

(c) Subtenant Representations.  Subtenant represents and warrants to Sublandlord
that (i) Subtenant is a duly organized and validly existing corporation in good
standing under the laws of the Commonwealth of Pennsylvania; (ii) Subtenant has
the legal power, rights and authority to enter into this Sublease and to
consummate the transactions contemplated hereby, and (iii) the individuals
executing this Sublease on behalf of Subtenant have the power, right and
authority to bind Subtenant; (iv) subject to obtaining the Master Landlord
Consent and the Non-Disturbance Agreement, this Sublease will be valid and
legally binding upon the Subtenant and enforceable in accordance with its terms
and (v) there has not been filed by or against Subtenant a petition in
bankruptcy, voluntary or otherwise, any assignment of for the benefit of
creditors, any petition seeking reorganization or arrangement under the
bankruptcy laws of the United States or any state thereof, or any other action
brought pursuant to such bankruptcy laws with respect to the Subtenant. 



DMEAST #35029637 v104

--------------------------------------------------------------------------------

 

 

(d) Subtenant Indemnity.  Except to the extent caused by the willful misconduct
or negligence of Sublandlord or its agents, invitees, vendors, customers,
contractors, subtenants (other than Subtenant), licensees or employees
(“collectively, “Sublandlord Parties”), Subtenant will indemnify, defend and
hold Sublandlord harmless from and against all loss, costs, damages, expenses
and liability, including, but not limited to, reasonable attorneys’ fees, which
Sublandlord may incur by reason of any injuries to person or property occurring
in, on or about the Subleased Premises during the Term to the extent arising by
reason of (i) any breach or default hereunder on Subtenant’s part; (ii) any work
done in or to the Subleased Premises during the Term (A) by Subtenant or its
agents or contractors, or (B) at the request of Subtenant (unless performed by
or for Sublandlord or Master Landlord); (iii) any negligence or willful
misconduct on the part of Subtenant, or any of Subtenant’s agents, invitees,
vendors, customers, contractors, subtenants, licensees or employees
(collectively, “Subtenant Parties”), or (iv) any accident, injury or damage
whatsoever to any person or entity occurring during the Term (or the Early
Access Period) in the Subleased Premises (except to the extent caused by the
willful misconduct or negligence of Sublandlord or its agents, invitees,
vendors, customers, contractors, subtenants (other than Subtenant), licensees or
employees). Subtenant shall in no case have any rights in respect of the
Subleased Premises greater than Sublandlord’s rights under the Master Lease.  

(e) Sublandlord Indemnity.  Subject to the terms of this Sublease, Sublandlord
shall comply fully with all of its obligations under the Master Lease for the
duration of the term of the Master Lease.  Sublandlord shall be liable to
Subtenant for any such termination of the Master Lease that arises out of a
default under the Master Lease by Sublandlord, where such default did not arise
out of a default hereunder by Subtenant.  Except to the extent caused by the
willful misconduct or negligence of Subtenant or any Subtenant Parties,
Sublandlord will indemnify, defend and hold Subtenant harmless from and against
any loss, cost, damage, expense and liability, including, but not limited to,
reasonable attorneys’ fees which Subtenant may incur by reason of damage to
personal property or injury to any person or persons to the extent arising by
reason of (i) any negligence or willful misconduct on the part of Sublandlord,
or any of Sublandlord’s agents, contractors, licensees or employees
(collectively, “Sublandlord Parties”), (ii) any accident, injury or damage
whatsoever to any person or entity occurring prior to the Commencement Date in
the Subleased Premises (excluding any injury or damage arising from any work or
use of the Subleased Premises by Subtenant and Subtenant Parties during the
Early Access Period), or (iii) any breach or default hereunder on Sublandlord’s
part.  In case of any obligation of Sublandlord to indemnify Subtenant pursuant
to this Paragraph, such obligation shall be subject to and conditioned upon (x)
the receipt by Sublandlord of prompt written notice of the claim with respect to
which indemnification is sought and (y) Sublandlord having had reasonable
opportunity to conduct the defense of such claim in such manner as it deems
appropriate, with the full cooperation of Subtenant, and using counsel
reasonably acceptable to Sublandlord. 

(f) Sublandlord Representations.  Sublandlord represents and warrants to
Subtenant that (i) as of the Commencement Date, Sublandlord is the tenant under
the Master Lease and has the right to enter into this Sublease subject to
obtaining the Master Landlord Consent; (ii) the Master Lease is in full force
and effect and has not been modified or amended; (iii) a true and complete copy
of the Master Lease is attached hereto as Exhibit A and there exist no other
agreements between Master Landlord and Sublandlord governing the use or
occupancy of the Subleased Premises; (iv) as of the Effective Date, neither
Sublandlord or, to Sublandlord’s knowledge, Master Landlord are in default under
the Master Lease beyond the expiration of the

DMEAST #35029637 v105

--------------------------------------------------------------------------------

 

 

applicable grace period set forth in the Master Lease, and to Sublandlord’s
knowledge, there exists no state of facts and no event has occurred which, with
the passage of time or the giving of notice, or both would constitute a default
by either Sublandlord or Master Landlord under the Master Lease; (v) there are
no subleases entered into by Sublandlord which are currently in effect and which
affect the use and occupancy of the Subleased Premises; (vi) Sublandlord is a
duly organized, validly existing corporation in good standing under the laws of
the State of Delaware; (vii) subject to obtaining Master Landlord Consent,
Sublandlord has the legal power, rights and authority to enter into this
Sublease and to consummate the transactions contemplated hereby; (viii) the
individuals executing this Sublease on behalf of Sublandlord have the power,
right and authority to bind Sublandlord; (ix) subject to obtaining Master
Landlord Consent, this Sublease will be valid and legally binding upon
Sublandlord and enforceable in accordance with its terms; (x) there has not been
filed by or against Sublandlord a petition in bankruptcy, voluntary or
otherwise, any assignment for the benefit of creditors, any petition seeking
reorganization or arrangement under the bankruptcy laws of the United States or
any state thereof, or any other action brought pursuant to such bankruptcy laws
with respect to Sublandlord; (xi) to Sublandlord’s knowledge, the Subleased
Premises are free of Hazardous Materials, and (xii) Sublandlord has not received
written notice that the Subleased Premises is in violation of any applicable
Laws, or any restrictive covenants applicable to the Subleased Premises,
including without limitation, all environmental laws and the Americans with
Disabiltities Act of 1991, 42 USC § 1201 et seq. and all regulations applicable
thereto promulgated as of the date hereof.  Sublandlord shall not voluntarily
terminate the Master Lease as it applies to the Subleased Premises during the
Term except as otherwise expressly provided herein.  Sublandlord shall promptly
deliver to Subtenant a copy of any notice of default or termination or any
notice relating to any casualty or taking, given by Sublandlord to Master
Landlord or received by Sublandlord from Master Landlord related to the
Subleased Premises.  As used herein, the language “to Sublandlord’s knowledge”
shall be limited to the current, actual knowledge (without duty of investigation
or inquiry) of the following employee of Sublandlord: John M. Limongelli.

(g) Defined Terms.  All capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Master Lease.

(h) No Personal Liability.  No member, manager, partner, director, stockholder
or employee of Sublandlord or Subtenant shall ever be personally liable for a
claim of breach of this Sublease.

(i) Insurance. The provisions of Section 13 of the Master Lease, as incorporated
herein, are modified such that Sublandlord shall maintain the insurance required
of the tenant thereunder with respect to the Sublandlord’s Premises and
Subtenant shall maintain such insurance with respect to the Subleased Premises;
provided, however, the Property Insurance required pursuant to Section
13(b)(iii) of the Master Lease shall be written on All Risk form.  Subtenant
shall include Master Landlord and Sublandlord as additional insureds on
Subtenant’s policies required under this Sublease.  Subtenant’s waiver of
subrogation shall apply to Sublandlord and Master Landlord.  Sublandlord’s
waiver of subrogation shall apply to Master Landlord and Subtenant.  For the
avoidance of doubt, Sublandlord shall not be required to maintain the insurance
required of landlord under Section 13 of the Master Lease.



DMEAST #35029637 v106

--------------------------------------------------------------------------------

 

 

(j) Hazardous Materials.  Except to the extent caused by the negligence or
willful misconduct of Subtenant or any Subtenant Parties (as defined below),
Sublandlord shall be responsible, at its sole cost and expense and without pass
through to Subtenant, for remediating any Hazardous Materials in, on, or about
the Building to the extent such are required to be remediated by the tenant
under the Master Lease.

(k) Survival.  This Paragraph 3 shall survive any termination or expiration of
this Sublease.

4. Use of Subleased Premises. 

(a) Office Use.  The Subleased Premises may only be used by Subtenant for
general office space and other uses ancillary thereto, and Subtenant shall not,
without the Sublandlord and Master Landlord’s prior written consent, use, suffer
or permit the use of all or any portion thereof for any other
purpose.  Subtenant shall have the right to use on a non-exclusive basis all
parking areas, sidewalks, gym, common area conference rooms, elevators,
restrooms, hallways or other similar facilities or areas of the Building or the
Land available for use by the Subtenant in common with other occupants of the
Building, to the extent that such right has been granted to Sublandlord
(collectively, “Common Areas”), in a lawful and proper manner and in accordance
with all requirements of any governmental or quasi-governmental body, the Rules
and Regulations (as defined below), provided that such Rules and Regulations are
applied to Subtenant in a non-discriminatory manner, and subject to the further
limitations stated in the Master Lease. 

 

(b) Not Permitted Uses.  Subtenant shall not use the Subleased Premises or any
of the Common Areas for any use or activity which is hazardous or which would
constitute a nuisance or which: (i) would violate any covenant, agreement, term,
provision or condition of the Master Lease or this Sublease, including, without
limitation, the Rules and Regulations attached hereto as Exhibit E (the “Rules
and Regulations”), which Rules and Regulations may be modified from time to time
upon prior written notice to Subtenant, provided such Rules and Regulations, as
modified, are reasonable and are applied to Subtenant in a non-discriminatory
manner, (ii) is in contravention of the certificate of occupancy for the
Subleased Premises or the Building, (iii) would violate any requirement of any
governmental or quasi-governmental body, or (iv) may in any way impair or
interfere with any of the Building services or the proper and economic heating,
air conditioning, cleaning or other servicing of the Subleased Premises, the
Building, the Common Areas or the Building Parcel or any portion thereof or
impair or interfere with the use of any of the Common Areas by, or occasion
discomfort, inconvenience or annoyance to, other occupants of the Building or
their employees, guests or invitees (including, without limitation, the
Sublandlord) or impair the appearance of the Building. To the extent of any
inconsistency between the Rules and Regulations and this Sublease, the terms of
this Sublease shall govern.

 

(c) Licenses.  If any governmental license or permit shall be required for the
proper and lawful conduct of any business or other activity carried on in the
Subleased Premises, Subtenant shall, at the Subtenant’s sole expense, procure
such license or permit and promptly submit a copy thereof to the Sublandlord,
and maintain such license or permit and comply with the terms and conditions
thereof in all material respects during the Term.

 



DMEAST #35029637 v107

--------------------------------------------------------------------------------

 

 

(d) FF&E.  The furniture, fixtures and equipment set forth on Exhibit D hereto
(“FF&E”) is owned by Sublandlord and shall remain the property of and be insured
by Sublandlord during the Term.  Subtenant shall have the right to use the FF&E
during the Term at no additional cost to Subtenant and upon expiration or
earlier termination of this Sublease, Subtenant shall leave the FF&E in the
Subleased Premises.  Subtenant accepts the FF&E in its “as-is”, “where-is”,
“with all faults” condition, and Sublandlord makes no representations or
warranties, express or implied, with respect thereto.  Subtenant shall not
willfully damage or destroy, or remove the FF&E from the Subleased Premises
without Sublandlord’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed) and shall use the FF&E with ordinary care and return the
FF&E in substantially the same condition in which it was delivered to Subtenant,
normal wear and tear and casualty excepted.  Subtenant shall not be required to
repair or replace any FF&E damaged or destroyed as the result of normal wear and
tear and casualty during the Term.  If both options to extend the Term are
exercised by Subtenant, at the end of the second Renewal Term, Subtenant shall
have the right, but not the obligation, to purchase all or a portion of the FF&E
from Sublandlord for $1.00. If Subtenant elects to purchase the FF&E pursuant to
the terms of this Paragraph 4(d), Subtenant must notify Sublandlord in writing
no less than 60 days prior to the end of the second Renewal Term.  If Subtenant
fails to notify Sublandlord that it elects to purchase the FF&E pursuant to this
Paragraph 4(d), Sublandlord shall have the right, without further notice to
Subtenant, to remove and/or dispose of such FF&E at the end of the second
Renewal Term.

 

5. Financial Matters.

(a) Security Deposit.  Subtenant will not be required to provide a security
deposit or other credit enhancement to Sublandlord or prepay any Rent under this
Sublease.

 

(b) Base Rent.  Commencing on the date that is one (1) month after the
Commencement Date (the “Rent Commencement Date”) and continuing thereafter
during the Term (and the Renewal Term, if exercised by Subtenant), Subtenant
shall pay Base Rent at the rates set forth in Schedule 1 attached hereto and
incorporated herein by reference.  

 

(c) Payment Date.  Base Rent shall be payable in advance on the first day of
each month during the Term commencing on the Rent Commencement Date.

 

(d) Additional Rent. Subtenant shall pay to Sublandlord or its designee as
additional rent (“Additional Rent”), within thirty (30) days of demand:

(i) Subtenant’s Share (as defined above) of any amounts payable by Sublandlord
under the Master Lease in respect of Tenant Energy Costs, Annual Operating Costs
and Annual Tax Costs (each as defined in the Master Lease) attributable to the
Subleased Premises during the Term.  If Sublandlord is required by the Master
Landlord to make advance payments or deposits on account, Subtenant shall pay to
Sublandlord Subtenant’s Share thereof based upon Sublandlord’s reasonable
estimates of Subtenant’s obligations under this Paragraph. In such event,
Sublandlord shall cause the actual amount of the Additional Rent to be computed
and a statement thereof and to be sent to Subtenant within one hundred twenty
(120) days following the end of the calendar year (including the last calendar
year of the Term), and Subtenant and Sublandlord, as the case may be, shall
within thirty (30) days after such statement is received by Subtenant, pay to

DMEAST #35029637 v108

--------------------------------------------------------------------------------

 

 

the other the amount of any deficiency or overpayment, respectively, therein.
Subject to Paragraph (f) below, Sublandlord shall have the right to demand
payment during or after the expiration of the Sublease Term or the earlier
termination of this Sublease;

(ii) Subtenant’s Share of the cost of all utilities (including but not limited
to, electricity, gas, and water and sewer services) delivered to the Subleased
Premises during the Term, to the extent not a part of Annual Operating Costs and
separately metered to Sublandlord; 

(iii) Charges passed on to Sublandlord for additional services requested by
Subtenant from Master Landlord, including, without limitation, supplemental or
overtime HVAC service, which are not covered under Annual Operating Costs; and

(iv) Other sums and charges payable by Subtenant pursuant to the terms of this
Sublease.

Additional Rent and Base Rent are sometimes hereinafter referred to as “Rent.”

(e) Estimates and Statements.  Promptly upon receipt, Sublandlord shall deliver
to Subtenant the estimates and statements furnished by Master Landlord under
Section 4(h) and 4(i) of the Master Lease. Upon written request of Subtenant,
Sublandlord shall exercise its right to Audit pursuant to Section 4(i) of the
Master Lease. If any Audit shows an overpayment by Subtenant, then Sublandlord
will credit Subtenant’s account by an amount equal to the excess or, if at the
end of the Term, refund to Subtenant an amount equal to the excess within thirty
(30) days of such Audit, in each case only to the extent that Sublandlord has
actually received a credit or refund from Master Landlord.

 

(f) Back Bill Limitations.  All Additional Rent and other charges payable by
Subtenant to Sublandlord hereunder shall be billed within one (1) year from the
end of the calendar year in which such charges were incurred.  Subtenant shall
not be responsible for the payment of any Additional Rent or other charges
billed beyond such one (1)-year period.

 

6. Specific Covenants of the Parties.  Notwithstanding anything to the contrary
contained herein or in the Master Lease, the parties agree as follow: 

(a) Payment of Rent. 

 

(i) Subtenant shall pay all Base Rent, Additional Rent and any other amounts
payable hereunder when due, and in the case of the Base Rent, without notice or
demand and without any abatement, deduction or set-off for any reason
whatsoever, except as may be otherwise explicitly provided in this Sublease.  In
the event that the Rent Commencement Date is not the first day of a calendar
month, the Base Rent for such partial calendar month in which the Rent
Commencement Date occurs shall be paid to Sublandlord on the Rent Commencement
Date.

 

(ii) Rent payable by Subtenant to Sublandlord hereunder shall be paid to
Sublandlord at the address set forth above or at such other place or places as
Sublandlord may designate to Subtenant in writing, in lawful money of the United
States, by good and sufficient

DMEAST #35029637 v109

--------------------------------------------------------------------------------

 

 

check (subject to collection) or at Sublandlord’s option by wire transfer of
immediately available funds to the account designated by Sublandlord.

 

(iii) If Subtenant shall fail to pay Rent within five (5) days of when the same
is due and payable, Subtenant shall pay a late payment charge equal to five
percent (5%) of the amount due.  Such amount shall be payable as Additional Rent
hereunder.

 

(b) Notices.  Notices and other communications hereunder shall be in writing and
shall be given or made (i) by nationally recognized overnight courier service
providing for overnight delivery (e.g., Federal Express, DHL), in which case
notices shall be deemed given one (1) business day after deposit with such
overnight courier, or (ii) by United States certified or registered mail with
return receipt requested provided the sender shall obtain a written receipt for
such delivery, in which case notices shall be deemed given three (3) business
days after deposit with the United States postal service or (iii) in person, in
which case notices shall be deemed given when received.  Either party may change
its address or addresses for notices by a written notice to the other
party.  All payments to be made by Subtenant to Sublandlord shall be delivered
to Sublandlord at its address set forth below or to such other address as
Sublandlord may hereafter designate in a written notice given under this
Paragraph.

 

If to Subtenant:

The Vanguard Group, Inc.

Corporate Real Estate and Facilities Management

Mailstop S32

100 Vanguard Boulevard

Malvern, PA  19355

Attention:  Head of Corporate Real Estate

Email: Paul_Begin@Vanguard.com

 

With a copy to:

 

The Vanguard Group, Inc.

Mailstop M37

100 Vanguard Boulevard

Malvern, PA  19355

Attention:  Legal Department/Real Estate

Email: Contract_Notices@Vanguard.com

 

If to Sublandlord:

 

Trevena, Inc.

955 Chesterbrook Boulevard, Suite 110

Chesterbrook, PA 19087

Attention: General Counsel

 

(c) Time Limits.  Except as expressly set forth herein, the time limits provided
in the Master Lease for the giving of notices, making demands, performance of
any act, condition

DMEAST #35029637 v1010

--------------------------------------------------------------------------------

 

 

or covenant, or the exercise of any right, remedy or option, are changed for the
purposes of this Sublease, by lengthening or shortening the same in each
instance by three (3) days (except that if the time limit provided in the Master
Lease for the giving of any notice, making any demand, performing any act,
condition or covenant or exercising any right shall be seven (7) days or less,
then such time limit shall be changed by lengthening or shortening the same by
two (2) days provided that in no event will the time limit given to Subtenant be
less than four (4) days), as appropriate, so that notices may be given, demands
made, or any act, condition or covenant performed, or any right, remedy or
option hereunder exercised, by Sublandlord or Subtenant, as the case may be (and
each party covenants that it will do so) within the time limit relating thereto
contained in the Master Lease. Sublandlord shall promptly provide Subtenant with
copies of all notices of entry or default notices sent to, or received from,
Master Landlord or any other notice that pertains to the Subleased Premises.

 

(d) Termination of Master Lease.  If for any reason the term of the Master Lease
is terminated or expires prior to the Expiration Date, this Sublease shall
thereupon automatically be terminated as of the date which is one day prior to
the expiration or termination of the Master Lease. 

 

(e) Casualty and Condemnation.  If a fire or other casualty which damages the
Subleased Premises occurs, and as a result of such fire or casualty,
Sublandlord, as tenant under the Master Lease, has the right to terminate the
Master Lease either in its entirety or with respect to the Subleased Premises
pursuant to the terms of the Master Lease, then Sublandlord shall have the right
to exercise any right of termination under the Master Lease, and shall have the
right as a result thereof to cancel and terminate this Sublease, and the
exercise of such right by Sublandlord shall not constitute a default or breach
hereunder. If the Subleased Premises, or such portion thereof as to render the
balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for Subtenant’s purposes, shall be taken by
condemnation or right of eminent domain, Sublandlord shall have the right to
exercise any right of termination under the Master Lease, and shall have the
right as a result thereof to cancel and terminate this Sublease, and the
exercise of such right by Sublandlord shall not constitute a default or breach
hereunder.  In the event of any such damage or condemnation, Sublandlord shall
have no obligation to rebuild or restore the Subleased Premises or the Building;
provided, however, if such repair work is not complete by the Outside Date (as
defined in the Master Lease), Subtenant shall have the right to terminate this
Sublease by written notice of termination to Sublandlord within ninety (90) days
of the Outside Date.  If Sublandlord receives an abatement of fixed rent and/or
any additional rent payable under the Master Lease as a result of a casualty or
condemnation of the Subleased Premises, Subtenant shall be entitled to receive a
corresponding abatement of Base Rent and/or other rent hereunder proportionate
to the abatement of total rent payable by Sublandlord as Subtenant under the
Master Lease, to the extent such abatement relates to the Subleased Premises.

 

(f) Assignment and Subletting. 

 

(i) Notwithstanding anything to the contrary contained in the Master Lease,
except as otherwise expressly provided below, Subtenant shall not (A)
voluntarily or involuntarily or by operation of law or otherwise, assign,
transfer, mortgage, pledge or encumber this Sublease without in each instance
obtaining the prior written consent of Sublandlord which

DMEAST #35029637 v1011

--------------------------------------------------------------------------------

 

 

consent of Sublandlord shall not be unreasonably withheld, conditioned or
delayed, and the prior written consent of Master Landlord if and to the extent
required under the Master Lease, or (B) sublet all or any part of the Subleased
Premises or permit or suffer any person or entity to use or occupy all or any
part of the Subleased Premises without in each instance obtaining the prior
written consent of Sublandlord, which shall not be unreasonably withheld,
conditioned or delayed, and the prior written consent of Master Landlord if and
to the extent required under the Master Lease.  

 

(ii) Notwithstanding the terms of Paragraph 6(f)(1) of this Sublease, Subtenant
shall have the right to assign this Sublease or sublet all or a portion of the
Subleased Premises, without Sublandlord’s consent, but with written notice to
Sublandlord, to an Affiliate (as defined below), or in connection with a merger,
consolidation or the sale of all or substantially all of the assets of Subtenant
(including, the sale of all of the stock, membership interests, and/or
partnership interests of Subtenant) (“Permitted Transferee”), provided that such
proposed sublease or assignment shall be subject to, and shall comply in all
respects with this Sublease and the Master Lease.  As used herein, the term
“Affiliate” shall mean an entity which controls, is controlled by, or is under
common control with the entity in question, where the term “control” means
ownership of more than fifty percent (50%) of the ownership interests in the
entity in question and the ability to control the management and operation of
the entity in question. 

 

(iii) Notwithstanding the terms of Paragraph 6(f)(1), subject to the prior
approval of Sublandlord, not to be unreasonably withheld, conditioned or
delayed, and the prior approval of Master Landlord, to the extent required under
the Master Lease, Subtenant may assign or sublet all or a portion of the
Subleased Premises from time to time during the term of this Sublease, provided
that same are used in accordance with the provisions of Paragraph 4(a). 

 

(iv) Notwithstanding anything herein to the contrary, in the event of an
assignment or sublet, Subtenant shall remain liable hereunder.

 

(v) Subtenant agrees to pay all reasonable out-of-pocket costs incurred by
Sublandlord in connection with any assignment or further subletting, including,
without limitation, reasonable attorneys’ fees, and any charges or fees payable
to Master Landlord.  Subtenant shall provide to Sublandlord and Master Landlord
all information and shall comply with all procedures required by the Master
Lease in connection with such proposed assignment or further subletting.

 

(g) Master Landlord Default. 

 

(i) Sublandlord shall not be liable for any losses or damages incurred by
Subtenant due to the failure of operation of the heating, cooling or other
utility equipment or failure by Master Landlord to furnish any of the services,
facilities, repairs or utilities to be provided under the Master Lease due to
the necessity of repair of the same.  If at any time during the Term of this
Sublease, Master Landlord shall default in any of its obligations to furnish
facilities, services or utilities or to make repairs to the Subleased Premises,
then, upon Sublandlord’s receipt of a written notice from Subtenant specifying
such default, Sublandlord shall make a demand upon Master Landlord to perform
its obligations under the Master Lease.  If

DMEAST #35029637 v1012

--------------------------------------------------------------------------------

 

 

following the making of such demand and the expiration of any applicable notice
and cure period, Master Landlord shall fail to perform its obligations under the
Master Lease, Sublandlord shall use commercially reasonable efforts to enforce
any obligations of Master Landlord under the Master Lease, provided that
Sublandlord shall not be required to withhold rent or institute any legal action
or proceedings against Master Landlord unless Sublandlord, in its sole
discretion, determines that such action would be appropriate under the
circumstances. To the extent the Master Lease allows Sublandlord to exercise
self-help rights and a reasonable basis exists for Subtenant to request that
Sublandlord exercise such rights, Sublandlord shall exercise such rights, at
Subtenant’s sole cost and expense, upon Subtenant’s written request.

 

(ii) Subtenant shall not be entitled to any abatement or other adjustment of the
Rent payable under this Sublease as the result of the failure, interruption,
diminution, or other impairment of any repairs, maintenance or services to be
provided by Master Landlord under the Master Lease except if and to the extent
Sublandlord receives an abatement or adjustment as tenant under the Master Lease
for such failure, interruption, diminution or impairment which is also
applicable to the Subleased Premises for the corresponding period of time.  If
Sublandlord shall receive such an abatement or adjustment, Subtenant shall
similarly receive its prorated portion of such abatement or adjustment of its
corresponding obligation as applicable to the Subleased Premises for the
corresponding period of time, such proration to take into account the extent to
which the failure, interruption, diminution or other impairment impacts the
Subleased Premises in relation to its impact on the remainder of the
Sublandlord’s Premises. 

 

(h) Services by Sublandlord.

 

(i) Subtenant agrees and acknowledges that Sublandlord is not in control of the
structural repairs to the Building.  Subtenant will notify Sublandlord of any
defective condition of the structural portions of the Building within the
Subleased Premises of which Subtenant is aware, and Sublandlord shall promptly
notify Master Landlord of any such conditions.  Sublandlord agrees to deliver
such notification to Master Landlord promptly after its receipt and thereafter
make good faith efforts to have Master Landlord correct the defective condition.
 Sublandlord and Sublandlord Parties shall not be liable to Subtenant or
Subtenant Parties for any damage, compensation or claim arising out of or
related to the termination of this Sublease by reason of the destruction of the
Subleased Premises, or from any fire, robbery, theft, mysterious disappearance
and/or any other casualty, or from any leakage in any part or portion of the
Building, or from water, rain or snow that may leak into or flow from any part
of the Building, or from any other cause whatsoever, unless occasioned by the
gross negligence or willful misconduct of Sublandlord, its agents, contractors
and employees.  If any public utility or governmental body shall require
Sublandlord or Subtenant to restrict the consumption of any utility or reduce
any service to the Subleased Premises, Sublandlord and Subtenant shall comply
with such requirements, without any abatement or reduction of the Basic Rent,
Additional Rent or other sums payable by Subtenant hereunder.  Any goods,
property or personal effects, stored or placed by Subtenant in or about the
Subleased Premises shall be at the sole risk of Subtenant, and Sublandlord and
Sublandlord Parties shall not in any manner be held responsible therefor, except
if such injury or damage results from Sublandlord’s (or its agent’s or
affiliate’s) gross negligence or willful misconduct. 

 



DMEAST #35029637 v1013

--------------------------------------------------------------------------------

 

 

(ii) Subtenant shall be responsible for and control all Subleased Premises
related security and, at Subtenant’s expense, may install additional security
features, including, without limitation, a dedicated card access system, a
staffed security desk within the Subleased Premises, and security cameras which
may be installed inside the Subleased Premises or outside of the Subleased
Premises in a location reasonably approved by Sublandlord, which approval shall
not be unreasonably withheld, conditioned or delayed. Notwithstanding anything
set forth in this Sublease to the contrary, Sublandlord shall have the right to
require Subtenant to remove such security system and related wiring at the end
of the Term.

 

(iii) Subtenant shall have access to the Building and parking facilities on a
seven (7) days per week, twenty-four (24) hour basis, three hundred sixty
five (365) days per year subject to the Rules and Regulations. 

 

(i) Signage.    Subject to the approval of Master Landlord in accordance with
the Master Lease, Subtenant shall have the right, at its own expense, to install
its proportionate share of signage on the existing exterior street monument on
Duportail Road and inside the Building lobby on the Building directory.  All
other signage shall be subject to the approval of Master Landlord in accordance
with the Master Lease, and any such signage shall be removed by Subtenant at
expiration of the Sublease Term at its sole cost and expense.

 

7. Rent Abatement.  The covenants of Subtenant under this Sublease are
independent covenants, and, except as expressly set forth in this Sublease,
Subtenant shall have no right to withhold any payment of Base Rent or other
payment and Subtenant shall not be entitled to any rent abatement with respect
to the Subleased Premises.

8. Recordation.  Neither this Sublease nor any notice thereof shall be recorded
in any public office.

9. Refusal by Master Landlord.   Subject to the terms of Paragraph 17, whenever
pursuant to the terms of this Sublease or the Master Lease, Subtenant shall
require the consent or approval of Master Landlord, Sublandlord’s simultaneous
consent or approval shall also be required hereunder, which consent or approval
shall not be unreasonably withheld, conditioned or delayed. If Subtenant
delivers to Sublandlord a request that Master Landlord give such consent or
approval, then Sublandlord agrees to deliver such request to Master Landlord
promptly after its receipt by Sublandlord and thereafter make good faith efforts
to obtain Master Landlord’s consent or approval.  If after such delivery of a
request for Master Landlord to give its consent or approval, Master Landlord
fails or refuses to give such consent or approval, then, regardless of whether
the Master Lease provides that such consent or approval shall not be
unreasonably withheld and/or delayed, provided that Sublandlord has made good
faith efforts to obtain such consent or approval, (i) Sublandlord shall have no
liability to Subtenant as a result thereof, and (ii) Sublandlord shall have no
further obligation to obtain such consent or approval.

10. Alterations.

(a) Subtenant shall make no alterations, installations, changes, renovations,
additions, replacements or improvements (“Alterations”) in or to the Subleased
Premises, including, without limitation, the Subtenant Improvements (as defined
below), without, in each

DMEAST #35029637 v1014

--------------------------------------------------------------------------------

 

 

instance, obtaining (i) the prior written consent of Master Landlord if and to
the extent required under the Master Lease, and (ii) the prior written consent
of Sublandlord which shall not be unreasonably withheld, conditioned or
delayed.  All Alterations shall be performed in compliance with and subject to
the terms and provisions of the Master Lease as incorporated herein.  Without
limiting the forgoing, all Alterations will be performed by contractors
reasonably approved by Sublandlord, which approval shall not be unreasonably
withheld, conditioned or delayed.  

 

(b) Except as expressly set forth in this Sublease to the contrary, Subtenant
shall be obligated to remove any Alterations performed by or on behalf of
Subtenant, including, the Subtenant Improvements, and restore the Subleased
Premises at the expiration or early termination of the Term to substantially the
same condition prior to such Alterations or the Subtenant Improvements;
provided, however, to the extent Master Landlord and Sublandlord do not require
removal of certain Alterations and restoration of the Subleased Premises,
Subtenant may, at its option, elect to not remove such Alteration at the end of
the Term. Subtenant shall not be obligated to remove any Alterations existing in
the Subleased Premises as of the Commencement Date. Subtenant shall be required
to remove from the Subleased Premises any equipment comprising Subtenant’s
voice, or data systems, including associated wires, wiring trays and other
equipment, materials and facilities (collectively, “Subtenant’s Data Systems”),
whether located in the ceiling, floor and/or walls regardless of whether
Sublandlord or Subtenant installed and/or paid for the installation of such
systems; provided, however, to the extent Master Landlord and Sublandlord do not
require removal of all or any portion of Subtenant’s Data Systems and
restoration of the Subleased Premises, Subtenant may, at its option, elect to
not remove the same at the end of the Term.

 

(c) Sublandlord hereby consents to Subtenant’s performance of the modifications
to the Subleased Premises described in the Work Letter attached hereto as
Exhibit C (collectively, “Subtenant Improvements”); provided that, the work is
performed in accordance with and subject to the terms and conditions of the
Master Lease and this Sublease. Subtenant shall reimburse Sublandlord for all
Master Landlord’s charges under the Master Lease relating to any alterations,
additions or improvements to the Subleased Premises, including, without
limitation, charges in connection with Master Landlord’s review of any of
Subtenant’s plans for alterations, additions or improvements to the Subleased
Premises, Master Landlord’s inspection of such alterations, additions or
improvements, and Master Landlord’s oversight and supervision of
same.  Sublandlord shall not charge Subtenant any fees for Sublandlord’s
supervision or inspection in connection with Subtenant’s alterations, additions
or improvements, except if Sublandlord is required to hire third party
consultants, whose actual fees and costs shall be paid by Subtenant, provided
such fees and costs are commercially reasonable.  Sublandlord agrees to promptly
request Master Landlord’s consent to the Subtenant Improvements and to use good
faith efforts to obtain such consent. Subtenant shall be required to remove any
of the Subtenant Improvements at the expiration or earlier termination of the
Term of this Sublease; provided, however, to the extent Master Landlord does not
require such removal and restoration, Subtenant may, at its option, elect to not
remove such Subtenant Improvement.  Sublandlord shall promptly notify Subtenant
if and when Sublandlord receives notice that Master Landlord requires any
Alterations, including without limitation the Subtenant Improvements, to be
removed at the end of the Term.

 



DMEAST #35029637 v1015

--------------------------------------------------------------------------------

 

 

11. Parking.  Subject to the terms and provisions of the Master Lease, Subtenant
shall have the right to use one hundred fifty (150) unreserved parking spaces on
the Property. Subtenant shall have no right to any reserved parking spaces. 

 

12. Subordination. 

 

(a) This Sublease and the term and estate hereby granted are and shall be
subject and subordinate to (i) the lien of each mortgage, deed of trust,
security interest or other financing arrangements which at any time hereafter
affect the Subleased Premises or Master Landlord’s or Sublandlord’s interest
therein, (iii) any ground leases and (iv) all extensions, modifications or
amendments to the foregoing.  The foregoing provision for the subordination of
this Sublease and the term and estate hereby granted shall be self-operative and
no further instrument shall be required to effect any such subordination; but
Subtenant shall, however, within twenty (20) days after written request by
Sublandlord, execute and deliver any reasonable instruments that may be
necessary or proper to effect such subordination or to confirm or evidence the
same, provided such instruments are commercially reasonable in content. 

 

(b) Except as previously disclosed to Subtenant, Sublandlord represents and
warrants that there are no other mortgages, deeds of trust, ground leases,
installment sale agreements and/or other instruments or encumbrances placed upon
any or all of Sublandlord’s interest or estate in the Subleased Premises,
including but not limited to the FF&E, as of the execution date of this
Sublease.  Sublandlord shall deliver to Subtenant a non-disturbance agreement
from Sublandlord’s existing lenders, Oxford Finance LLC and Pacific Western Bank
in form and substance reasonably satisfactory to Subtenant (the “Non-Disturbance
Agreement”).  This Sublease shall have no effect until Oxford Finance LLC and
Pacific Western Bank each has delivered the Non-Disturbance Agreement to
Subtenant.  If such Non-Disturbance Agreement is not given within sixty (60)
days after the date of this Sublease, Subtenant may cancel this Sublease upon
fifteen (15) days written notice to Sublandlord (in which event upon
cancellation, Sublandlord will return to Subtenant any rent and any security
deposit paid to Sublandlord by Subtenant, if any); provided, however, such
cancellation shall not be effective if the Non-Disturbance Agreement is obtained
prior to the expiration of such fifteen (15) day period.

 

13. Default.

 

(a) In the event of the breach by Subtenant of any of the terms, provisions,
covenants, conditions or agreements of this Sublease or of the Master Lease (to
the extent that such provisions are applicable to Subtenant) which extends
beyond all applicable notice and cure periods, except as expressly set forth
herein, Sublandlord shall have all the rights of the landlord under the Master
Lease in addition to any rights hereunder and Subtenant shall be subject to all
provisions thereof respecting the tenant under the Master Lease with respect to
any such default.  With respect to any alleged default or breach by Subtenant of
the terms and conditions of the Master Lease as incorporated herein, Subtenant
shall have the benefit of all notice and cure periods provided to the tenant
under the Master Lease.  The failure of Sublandlord to seek redress for
violation of, or to insist upon strict performance of, any covenant or condition
of this Sublease, or any of the rules and regulations referred to hereinabove,
whether heretofore or hereafter adopted by Sublandlord shall not be deemed a
waiver of such violation nor prevent a subsequent act, which

DMEAST #35029637 v1016

--------------------------------------------------------------------------------

 

 

would have originally constituted a violation, from having all the force and
effect of an original violation.  The receipt by Sublandlord of Rent with
knowledge of the breach of any covenant of this Sublease shall not be deemed a
waiver of such breach.  No provision of this Sublease shall be deemed to have
been waived by Sublandlord, unless such waiver is in writing signed by
Sublandlord.  No consent or waiver, express or implied, by Sublandlord to or of
any breach of any agreement or duty shall be construed as a waiver or consent to
or of any other breach of the same or any other agreement or duty.

 

(b) Sublandlord shall be in default under this Sublease if Sublandlord fails to
perform any of Sublandlord’s obligations under this Sublease and the failure
continues for more than thirty (30) days after written notice from Subtenant
(except in the case of an emergency or a material interference with Tenant’s
right of quiet enjoyment of the Subleased Premises, in which case, Subtenant
shall only be required to provide reasonable notice) specifying the default, or
if the default is of a nature that it cannot be completely cured within the
thirty (30) day period solely as a result of nonfinancial circumstances outside
of Sublandlord’s control, if Sublandlord fails to begin curing the default
within the thirty (30) day period and fails thereafter to cure the default
within the time reasonably necessary to do so.  This Paragraph 13 shall survive
the expiration or sooner termination of this Sublease.

 

14. Holding Over.  Notwithstanding anything contained in the Master Lease to the
contrary, for each month or portion thereof Subtenant retains possession of the
Subleased Premises or any portion thereof after the expiration or termination of
this Sublease without the consent of Sublandlord, Subtenant shall become a
month-to-month Subtenant on the terms of the Sublease except that Subtenant
shall pay to Sublandlord one hundred and fifty percent (150%) of the most recent
Base Rent pursuant to Paragraph 5(b) hereof and 100% of Additional Rent.  The
provisions of this Paragraph shall not constitute a waiver by Sublandlord of any
re-entry rights of Sublandlord as provided herein or by law.  Notwithstanding
the foregoing, if Subtenant retains possession of the Subleased Premises or any
portion thereof after the expiration or termination of the Master Lease, and the
Sublandlord’s Premises has been fully surrendered to Master Landlord at the
expiration or termination of the Master Lease,  Subtenant shall be liable for
any and all losses, claims, expenses, damages and demands payable by Sublandlord
to Master Landlord under Section 3(d) of the Master Lease (“Holdover Damages”);
provided, however, in no event shall Subtenant be liable for any claims or
demands made by succeeding tenants founded upon delay in delivery of possession
of the Subleased Premises to such succeeding tenant unless Sublandlord has given
Subtenant not less than 20 days written notice that there will be a tenant
succeeding to the Subleased Premises.  If Subtenant retains possession of the
Subleased Premises or any portion thereof after the expiration or termination of
this Sublease without the consent of Sublandlord, and Sublandlord or any other
subtenant of Sublandlord also retains possession of all or any part of the
Sublandlord’s Premises, then Subtenant shall only be liable for Subtenant’s
Share of Sublandlord’s Holdover Damages.  This Paragraph 14 shall survive the
expiration or sooner termination of this Sublease.

 

15. Maintenance & Repairs.  Subtenant shall keep the Subleased Premises in good
repair and condition, and shall comply with all requirements of the Master Lease
relating to maintenance, repair and alterations of the Subleased Premises,
except for repairs and replacements necessitated by the negligence or
intentional acts of Sublandlord, its employees, officers, agents

DMEAST #35029637 v1017

--------------------------------------------------------------------------------

 

 

or contractors, in which case, Sublandlord shall perform such repairs and
replacements in a good, workmanlike manner at its sole cost and expense. 

 

16. Surrender of Subleased Premises.  At the expiration or earlier termination
of this Sublease or Subtenant’s right of possession, Subtenant shall remove all
of Subtenant’s personal property from the Subleased Premises, and quit and
surrender the Subleased Premises to Sublandlord, broom clean, and in good order,
condition and repair, ordinary wear and tear and damage caused by casualty,
Sublandlord or Master Landlord, and any repairs or replacements that are the
obligation of Sublandlord or Master Landlord, excepted.  Subtenant shall repair
all damages to the Subleased Premises resulting from such removal.  If Subtenant
fails to remove any of the Subtenant’s personal property within five (5)
business days after the expiration or earlier termination of this Sublease or
Subtenant’s right of possession, then Sublandlord, at Subtenant’s sole cost and
expense, shall be entitled to remove Subtenant’s personal property.  Subtenant
shall pay Sublandlord, upon demand, the actual, reasonable expenses and charges
incurred by Sublandlord to remove Subtenant’s property.  Alternatively,
Sublandlord may deem all or any part of Subtenant’s personal property to be
abandoned and title to Subtenant’s personal property shall vest in
Sublandlord.  Subtenant shall pay Sublandlord, upon demand, the actual,
reasonable costs and expenses incurred by Sublandlord in disposing of any such
property. Notwithstanding any of the foregoing, except as provided in Paragraph
2(d), upon expiration or earlier termination of this Sublease, the FF&E shall
remain at and be surrendered to Sublandlord with the Subleased Premises in the
condition required under Section 4(f) of this Sublease.

 

17. Master Landlord Approval.  This Sublease shall have no effect until Master
Landlord has delivered to Sublandlord its written consent to this Sublease
(“Master Landlord Consent”) in form and substance reasonably satisfactory to
Sublandlord and Subtenant, including commercially reasonable attornment,
non-disturbance and recognition provisions, and performance of the terms and
provisions on the part of Master Landlord herein required, which consent shall
be attached to this Sublease.  Subtenant shall have no right to occupy the
Subleased Premises unless and until Master Landlord has given its written
consent as provided herein. Sublandlord agrees to use commercially reasonable
efforts to obtain the Master Landlord Consent, which shall include delivering a
second request for consent pursuant to Section 7(g) of the Master Lease in the
event Master Landlord fails to respond to Sublandlord’s initial request within
ten (10) business days.  Subtenant shall furnish all necessary information as
may be reasonably required by Master Landlord to consider the application for
consent under the provisions of the Master Lease; provided, however, in no event
shall Subtenant be obligated to provide Sublandlord or Master Landlord with
financial statements or other financial information regarding Subtenant.  If
such consent is not given within sixty (60) days after the date of this
Sublease, Subtenant may cancel this Sublease upon fifteen (15) days written
notice to Sublandlord (in which event upon cancellation, Sublandlord will return
to Subtenant any rent and any security deposit paid to Sublandlord by Subtenant,
if any); provided, however, such cancellation shall not be effective if the
Master Landlord Consent is obtained prior to the expiration of such fifteen (15)
day period.

 

18. Apportionment.  If the Term does not commence on the first day of a month or
end on the last day of a month, Base Rent and all other charges for such partial
month(s) will be paid by Subtenant to Sublandlord at the applicable rate on a
pro rata basis.

 



DMEAST #35029637 v1018

--------------------------------------------------------------------------------

 

 

19. Amendment or Extension of Master Lease.  Sublandlord shall have the right to
modify or amend the Master Lease without the prior written consent of Subtenant
(but with written notice to Subtenant), unless such modification or amendment
shortens the term of the Master Lease to a term expiring less than six (6)
months after the expiration of the second Renewal Term, terminates this
Sublease, reduces any rights or services to be provided to Subtenant under this
Sublease, increases any financial obligation of Subtenant hereunder, or
increases any non-financial obligation of Subtenant hereunder, in which event
Subtenant’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed) to such modification or amendment shall be
required; and any reference in this Sublease to the Master Lease shall mean the
Master Lease as modified or amended from time to time.  

 

20. Governing Law.  Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
state in which the Subleased Premises are located.

 

21. Broker.  Sublandlord and Subtenant represent and warrant to each other that
neither one has used the services of a real estate broker in connection with
this Sublease other than, in each case, JLL – Suburban Philadelphia Area Office
(collectively, the “Brokers”).  In the event of a breach of this provision, the
breaching party shall indemnify and defend the non-breaching party for all
costs, claims, expenses, fees (including reasonable attorney fees) etc. related
to a broker’s claim.  Sublandlord shall pay each of the Brokers their
commissions pursuant to separate written agreements. 

 

22. Generator.  At no additional cost to Subtenant, Sublandlord shall provide
Subtenant with access to and use of the existing Generator to connect each of
the following in or serving the Subleased Premises to the Generator: (a) all IDF
closets, and (b) life safety systems. Subtenant shall have the right to install
and maintain an additional emergency generator (together with piping, routing,
feeders and conduits extending from such generator to the Subleased Premises) or
replace the existing Generator, at Subtenant’s sole cost and expense. The size,
specifications, capacity and location of the additional or replacement generator
shall be mutually agreed upon by the parties, and approved by Master Landlord if
required under the Master Lease. Subtenant, at its sole cost and expense, shall
obtain all necessary approvals and permits from the municipality required in
connection with the installation of an additional generator.  Subtenant, at its
sole cost and expense, shall obtain and maintain at all times during the Term
(including any Renewal Terms) a service and maintenance contract for the
Generator, a copy of which shall be promptly provided to Sublandlord following
mutual execution thereof.  Subtenant acknowledges and agrees that Sublandlord is
not making any representations or warranties whatsoever with respect to the
Generator and that the Generator is being provided to Subtenant in its As-Is,
Where-Is condition.  Subtenant shall be solely responsible for all costs to
operate, maintain, and repair the Generator during the Term, including, without
limitation, all fuel costs, and Sublandlord shall have no obligations whatsoever
with respect to the Generator.  Notwithstanding the foregoing, Sublandlord shall
be responsible for any replacement of the Generator (the “Replacement
Generator”).  The cost of the Replacement Generator shall be amortized in equal
monthly amounts over the useful life of the Replacement Generator (including
reasonable interest on the amortized cost), and Subtenant shall pay the monthly
amortization payments coming due during the Term (including any Renewal Terms)
as Additional Rent.



DMEAST #35029637 v1019

--------------------------------------------------------------------------------

 

 

 

23. Miscellaneous.

 

(a) Prior Understandings; Entire Agreement.  All understandings and agreements
heretofore had between the parties are merged in this Sublease and any other
written agreement(s) made concurrently herewith, which alone fully and
completely express the agreement of the parties.  This Sublease contains a
complete statement of all the agreements and arrangements between the parties
with respect to its subject matter and cannot be changed or terminated
orally.  This Sublease shall be construed without any presumption against the
party drafting this Sublease or causing the same to be drafted.

(b) Submission to Jurisdiction.  Subtenant and Sublandlord each (i) irrevocably
agrees that any suit, action or other legal proceeding arising out of or
relating to this Sublease may be brought in the courts of the Commonwealth of
Pennsylvania or of the United States of America located in Chester County,
Pennsylvania, (ii) consents to the jurisdiction of each such court in any such
suit, action or proceeding, and (iii) waives any objection which it may have to
the laying of venue of any such suit, action or proceeding in any of such courts
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum.

(c) Captions.  The captions in this instrument are used for convenience in
finding the subject matters, and are not to be taken as part of this instrument,
or to be used in determining the intent of the parties, or otherwise
interpreting this Sublease.

(d) Cost and Expenses.  Without limiting any other rights or remedies of
Sublandlord hereunder, if Subtenant shall be in default under this Sublease and
such default shall remain uncured beyond the expiration of the applicable
notice, grace and cure periods set forth herein, all reasonable attorney’s fees
and all other reasonable costs and expenses incurred by Sublandlord in enforcing
Sublandlord’s rights hereunder or in collecting any Base Rent or Additional Rent
hereunder shall be Additional Rent hereunder and shall be payable by Subtenant
within thirty (30) days after written notice from Sublandlord and either a
judicial determination of Subtenant’s default or a written acknowledgement by
Subtenant of the same.  Without limiting any other rights or remedies of
Subtenant hereunder, if Sublandlord shall be in default under this Sublease and
such default shall remain uncured beyond the expiration of the applicable
notice, grace and cure periods set forth herein, all reasonable attorney’s fees
and all other reasonable costs and expenses incurred by Subtenant in enforcing
Subtenant’s rights hereunder shall be payable by Sublandlord within thirty (30)
days after written notice from Subtenant and either a judicial determination of
Sublandlord’s default or a written acknowledgement by Sublandlord of the same.

(e) Waiver of Jury Trial and Arbitration.  The parties hereby waive any right
they might otherwise have to a trial by jury in connection with any dispute
arising out of or in connection with this Agreement or the use and occupancy of
the Subleased Premises; and they hereby consent to arbitration of any such
dispute in Chester County, Commonwealth of Pennsylvania, by a single arbitrator
before the American Arbitration Association (“AAA”) under the Commercial
Arbitration Rules of the AAA modified as follows:  (i) the total time from date
of demand for arbitration to final award shall not exceed forty-five (45) days;
(ii) all notices may be by telephone or other electronic communication with
later confirmation in writing; (iii) the time, date, and place of the hearing
shall be set by the arbitrator in his or her sole discretion, provided

DMEAST #35029637 v1020

--------------------------------------------------------------------------------

 

 

that there shall be at least ten (10) business days prior notice of the hearing;
(iv) there shall be no post-hearing briefs; (v) there shall be no discovery
except by order of the arbitrator; and (vi) the arbitrator shall issue his or
her award within ten (10) business days after the close of the hearing.  The
decision of the arbitrator shall be final and binding on the parties and
judgment on the award rendered by the arbitrator may be entered in any court of
competent jurisdiction.  The fees and expenses of the arbitrator shall be paid
half by Sublandlord and half by Subtenant unless the arbitrator decides
otherwise in its decision.

(f) Survival.  All indemnification obligations set forth herein shall survive
the expiration or earlier termination of this Sublease.

 

(g) No Consequential Damages.  Notwithstanding anything contained herein to the
contrary, in no event shall Sublandlord or Subtenant be liable to the other for
consequential, indirect, incidental, punitive or special damages of any kind. 

 

(h) Master Landlord’s and Sublandlord’s Right of Entry. 

 

(i) Master Landlord, Sublandlord and/or their respective agents shall have the
right to enter the Subleased Premises at any time and from time to time,
provided such individuals (A) have been issued a security access card by
Subtenant pursuant to Paragraph 23(m) hereof, or (B) are accompanied within the
Subleased Premises at all times by a representative of Subtenant. In the case of
individuals granted access under (B) in the preceding sentence, Master Landlord
or Sublandlord shall request escort by telephone by calling Subtenant’s Global
Security Command Center at +1 (610) 669-6800 or by email to
International_Global_Security@Vanguard.com, within the following time
requirements: (1) in any emergency involving the threat of personal injury or
significant damage to property at any time and with only as much notice as is
reasonably practical under the circumstances in order to notify Subtenant of any
intended emergency entry into the Subleased Premises, the nature of the
emergency, and the purpose of such entry (which may be no notice, provided that
if Sublandlord has not given Subtenant prior notice, it shall give written
notice as soon as is reasonably practicable after such emergency entry); only
thereafter may Master Landlord or Sublandlord, as the case may be, enter the
Subleased Premises by means of a master key (or forcibly, but only if
non-forcible entry is not reasonably possible), and, (2) at all other times upon
at least 48 hours’ prior written notice  during normal business hours on
business days, to examine or inspect the same and to make such repairs,
replacements, alterations, improvements, or additions as Master Landlord or
Sublandlord may reasonably deem necessary or desirable to any portion of the
Subleased Premises or which Sublandlord is required to make pursuant to this
Sublease or for the purpose of complying with laws, regulations and other
directions of governmental authorities, or for any purposes permitted under
Section 12 of the Master Lease. Notwithstanding the foregoing, in the event
Master Landlord has given Subtenant at least 48 hours’ prior written notice in
accordance with clause (2) of this subsection and a representative of Subtenant
is not available to escort Master Landlord at the time scheduled for Master
Landlord’s access, Master Landlord shall provide a second notice to Subtenant
via telephone by calling Subtenant’s Global Security Command Center at +1 (610)
669-6800 and if and only if Subtenant does not provide a representative to
escort Master Landlord within one (1) hour of such second notice, then Master
Landlord may enter the Subleased Premises by means of a master key. Any
employees or contractors of Master Landlord who have been successfully screened
in accordance with Paragraph 23(m) below and are providing

DMEAST #35029637 v1021

--------------------------------------------------------------------------------

 

 

after-hours services to the Subleased Premises shall be granted security access
cards which may be used for such use.

 

(ii) Subtenant shall have the right, throughout the Term upon written notice to
Master Landlord and Sublandlord, to establish within the Subleased Premises
secure “Limited Access Areas”, in which Confidential Information may be located
or stored. Subtenant will clearly identify and mark such Limited Access Areas on
a plan of the Subleased Premises or on the entrance to such
areas.  Notwithstanding any other provision of this Sublease, any entry into
Limited Access Areas shall be in compliance with Subtenant’s practices from time
to time established with respect to Limited Access Areas, and limited to persons
who (A) have been issued a security access card by Subtenant pursuant to the
provisions of Paragraph 23(m) of this Sublease and  have been deemed by
Subtenant to have a business need for access such Limited Access Areas, or (B)
are accompanied within the Limited Access Areas at all times by a representative
of Subtenant, which will be provided by Subtenant upon at least 48 hours’ prior
written notice by email to
International_Global_Security@Vanguard.com.  Notwithstanding the immediately
foregoing, in the event Master Landlord has given Subtenant at least 48 hours’
prior written notice in accordance with clause (B) of this subsection and a
representative of Subtenant is not available to escort Master Landlord at the
time scheduled for Master Landlord’s access, Master Landlord shall provide a
second notice to Subtenant via telephone by calling Subtenant’s Global Security
Command Center at +1 (610) 669-6800 and if and only if Subtenant does not
provide a representative to escort Master Landlord within one (1) hour of such
second notice, then Master Landlord may enter the Limited Access Areas by means
of a master key. Further, if a representative of Subtenant shall not be present
to open and permit entry into the Limited Access Areas at any time when such
entry by Master Landlord  or Sublandlord is necessary in an emergency involving
the threat of personal injury or significant damage to property,  Master
Landlord, Sublandlord and/or their respective employee(s) and agent(s) so
entering the Limited Access Areas shall first contact Subtenant’s security
personnel at (610) 669-6800, or any other telephone number provided by Subtenant
to Master Landlord and Sublandlord from time to time in writing, if prior notice
of such emergency entry is reasonably practical under the circumstances, in
order to notify Subtenant of any intended emergency entry into the Subleased
Premises, the nature of the emergency, and the purpose of such entry; only
thereafter may Master Landlord, Sublandlord and/or their respective employee(s)
and agent(s) enter the Limited Access Areas by means of a master key (or
forcibly, but only if non-forcible entry is not reasonably possible) without
liability to Subtenant and without such entry constituting an eviction of
Subtenant or termination of this Sublease; provided, however, if prior notice of
such emergency entry is not reasonably practical under the circumstances, Master
Landlord or Sublandlord, as the case may be, shall provide written notice to
Subtenant as soon as is reasonably practicable after such emergency entry. 
Master Landlord and Sublandlord shall use commercially reasonable efforts to
safeguard the Limited Access Areas in the event of entry during an emergency. If
Subtenant desires the Limited Access Areas to be cleaned by Master Landlord,
Subtenant shall provide clear, written instructions with respect to such access
and cleaning requirements.

 

(i) Subtenant’s Failure to Perform Maintenance or Repairs.  In the event
Subtenant fails to perform any maintenance or repairs to the Subleased Premises
required to be made by Subtenant pursuant to this Sublease or the Master Lease,
Sublandlord may elect to perform such repairs following Subtenant’s failure
within three (3) business days following notice

DMEAST #35029637 v1022

--------------------------------------------------------------------------------

 

 

to Subtenant of its failure to make repairs or perform any work which Subtenant
is obligated to perform under this Sublease.  Subject to the terms of this
Sublease, Subtenant shall permit Sublandlord to use, repair, maintain and
replace pipes, ducts, wires, conduits and appurtenant fixtures in and through
the Subleased Premises and to erect or install new pipes, ducts, wires, conduits
and appurtenant fixtures therein.  Sublandlord may, during the progress of any
work in the Subleased Premises, take all reasonably necessary materials and
equipment into the Subleased Premises without the same constituting an eviction
nor shall Subtenant be entitled to any abatement of rent while such work is in
progress nor to any damages by reason of loss or interruption of business;
provided, however, that Sublandlord shall use commercially reasonable efforts
not to unreasonably interfere with Subtenant’s operations.  If, after giving the
notice, if any, required above, Subtenant is not present to open and permit an
entry into the Subleased Premises, Sublandlord or Sublandlord’s agent may enter
the same by master key or otherwise whenever such entry may be necessary in the
event of emergency (after trying to give written or oral notice to Subtenant),
and provided reasonable care is exercised to safeguard Subtenant’s property, and
such entry shall not render Sublandlord or its agent liable therefor, nor in any
event shall the obligations of Subtenant hereunder be affected.  In exercising
its rights hereunder, Sublandlord shall make a good faith effort to avoid
disruption of Subtenant’s use of the Subleased Premises and to not enter the
Subleased Premises unescorted by Subtenant personnel. 

 

(j) Successors and Assigns.  This Sublease shall apply to all respective
successors and permitted assigns of the parties hereto, but this Paragraph shall
not be construed as a consent to any assignment or subletting by Subtenant.  In
the event of a sale of the Building, Master Landlord shall be relieved of all
covenants and obligations arising after the date of the Transfer.  In the event
of Sublandlord assignment of the Master Lease, Sublandlord shall be relieved of
all covenants and obligations hereunder arising after the date of such
assignment.

(k) Signatures.  This Sublease may be executed in any number of counterparts,
and it shall be sufficient that the signature of each party appear on one or
more such counterparts.  All counterparts shall collectively constitute a single
agreement.  Signatures transmitted by e-mail or facsimile shall be treated as
original signatures for all purposes of this Sublease.

(l) No Publication of Trademarks, Trade Names, and Publicity.    Except as is
reasonably necessary to perform its obligations hereunder, Master Landlord and
Sublandlord agree not to use the name(s), trademarks, trade names, service
marks, and other marks (collectively, “Marks”) of Subtenant, whether registered
or not, in publicity releases or advertising or in any other manner, including
company lists, marketing lists or client lists, without securing the prior
written approval of a director of real estate, a managing director or higher
ranking officer of Subtenant.  Further, Master Landlord and Sublandlord shall
not provide any Subtenant contact or key person information to any Affiliate of
Master Landlord or Sublandlord or any third party, unless Subtenant has approved
such in advance.  Master Landlord, Sublandlord and Subtenant acknowledge and
agree that due to the unique nature of the trademarks, trade names, service
marks and other marks of Subtenant, there may be no adequate remedy at law for a
breach of the obligations under this Paragraph and that such breach may cause
irreparable harm to Subtenant.  Upon any such breach or any threat thereof,
Subtenant shall be entitled to seek appropriate equitable relief in addition to
whatever remedies it may have at law.  The provision of this Paragraph shall
survive the expiration or sooner termination of this Sublease. Notwithstanding
the foregoing, in the event of a potential sale or financing of the Property,
Master Landlord may

DMEAST #35029637 v1023

--------------------------------------------------------------------------------

 

 

disclose the existence of The Vanguard Group, Inc.’s tenancy under this Sublease
to a bona fide lender or purchaser; provided, however, for the avoidance of
doubt, the terms and conditions of this Sublease shall be deemed Confidential
Information for purposes of this Sublease and the Master Landlord Consent.

(m) Criminal Background Investigation. 

(i) In connection with the issuance of access to the Subleased Premises by
Master Landlord, Sublandlord or their respective employees, agents and
contractors, Subtenant may, at Subtenant’s sole cost and expense, conduct a
criminal background investigation (an “Investigation”) of any or all personnel
employed by Master Landlord, Sublandlord or by any Contractor (“On-Premises
Personnel”) who will be issued an access to determine whether such individuals
have ever committed a Criminal Offense.  Master Landlord and Sublandlord will
provide reasonable cooperation and information to Subtenant, at Subtenant’s
request, in connection with Subtenant’s performance of any such Investigation,
provided that supplying such cooperation and information does not violate any
applicable law, rule, or regulation.

(ii) At the request of Master Landlord or Sublandlord, individuals not
determined by Subtenant to be Excluded Persons (hereinafter defined) may be
granted unescorted entry to the Subleased Premises.  Individuals who do not pass
Subtenant’s background checks shall be deemed Excluded Persons and shall not be
issued unescorted entry to the Subleased Premises.

(iii) For purposes of this Paragraph, (i) “Criminal Offense” means any felony or
misdemeanor offense based on dishonesty and/or of a monetary or financial
nature, including, but not limited to, theft, fraud (credit card, bad checks or
otherwise), shoplifting, forgery, counterfeiting, embezzlement, or any other
misdemeanor or felony conviction related to their employment duties, and (ii) a
“Contractor” means a self-employed individual, independent contractor or person
employed by any vendor, agent or subcontractor retained by or under contract
with, Master Landlord or Sublandlord who will or may provide services on behalf
of Master Landlord or Sublandlord within the Subleased Premises for ten (10) or
more consecutive business days, or for fifteen (15) or more non-consecutive
business days, within any given twelve (12) month period.

Master Landlord, Sublandlord and Subtenant acknowledge and agree that any
criminal conviction records or other information obtained from conducting an
Investigation shall be deemed confidential and shall be handled, and maintained
as if part of a confidential personnel file and as required by law, and such
information shall be used solely for the purposes of approving or disapproving
the assignment of any On-Premises Personnel to perform services within the
Subleased Premises. Pursuant to a written request from Subtenant, and to the
extent permitted by Law, Master Landlord or Sublandlord shall immediately
replace, or arrange for the replacement of, any Contractor or On-Premises
Personnel who has been convicted of any Criminal Offense, and any such person
shall thereafter be deemed an Excluded Person. Master Landlord and Sublandlord
shall indemnify, defend and save Subtenant and Subtenant’s officers, directors,
and employees, and each of their respective heirs, successors and assigns,
harmless from any and all legal action, damages, loss, liabilities, and cost and
expense (including reasonable attorney’s fees) relating to, pertaining to, or
arising from Sublandlord failing to handle and maintain any confidential
information as provided in this Paragraph.  Subtenant shall indemnify, defend
and save Master

DMEAST #35029637 v1024

--------------------------------------------------------------------------------

 

 

Landlord and Master Landlord’s officers, directors, and employees, and each of
their respective heirs, successors and assigns, harmless from any and all legal
action, damages, loss, liabilities, and cost and expense (including reasonable
attorney’s fees) relating to, pertaining to, or arising from Subtenant failing
to adequately handle and maintain any confidential information as provided in
this Section.

 

(n) Confidentiality. 

 

(i) Sublandlord shall hold the Confidential Information (as defined below) of
Subtenant in strict confidence, and shall adhere to industry best practices for
securing the Confidential Information of Subtenant so as to reasonably ensure
that such Confidential Information is not lost, stolen or otherwise used,
modified or accessed by any unauthorized person.  Sublandlord shall have the
limited right to use the Confidential Information only for the purpose of
fulfilling its commitments and obligations to Subtenant under this Sublease and
for no other purpose.  Sublandlord may disclose or distribute such Confidential
Information only to those of its officers, employees, agents and contractors who
have a business need to know such Confidential Information in order to carry out
their functions in connection with the tasks they are requested to perform under
this Sublease; provided, however, that nothing contained herein shall restrict
Sublandlord from disclosing such Confidential Information as may be required by
applicable legal requirements. 

 

(ii) Notwithstanding the foregoing, in the event of a sale or financing of the
Property, Sublandlord shall be permitted to disclose the terms and conditions of
this Sublease to any bona fide lender or purchaser, as well as to its agent,
employees, consultants and contractors, but only to the extent that (i) such
terms and conditions are actually and reasonably requested by such parties in
connection with the contemplated purchase or financing of the Property, as the
case may be; and (ii) such parties shall agree, in writing, to hold and maintain
the terms and conditions of the Sublease revealed to it in accordance with the
provisions of this Paragraph.  Sublandlord and Subtenant shall take all
appropriate action to ensure the protection, confidentiality and security of the
Confidential Information.  Sublandlord shall (a) notify Subtenant promptly upon
becoming aware of any unauthorized possession, use or knowledge of any part of
the Confidential Information, (b) reasonably assist Subtenant in any action
against the person(s) responsible for such unauthorized possession, use or
knowledge, and (c) take immediate corrective action to end such unauthorized
possession, use or knowledge and prevent any other or future unauthorized
possession, use or knowledge. 

 

(iii) Sublandlord and Subtenant acknowledge and agree that due to the unique
nature of the confidential Information, there may be no adequate remedy at law
for a breach of the obligations under this Paragraph and that such breach may
cause irreparable harm to Subtenant.  Upon any such breach or any threat
thereof, Subtenant shall be entitled to seek appropriate equitable relief in
addition to whatever remedies it may have at law.  The provision of this
Paragraph (n) shall survive the expiration or sooner termination of this
Sublease.

 

(iv) “Confidential Information” shall mean (a) all information with respect to
the business and operations of Sublandlord and Subtenant, account and other
information of Sublandlord’s and Subtenant’s customers as well as their
respective affiliates and subsidiaries, all information and materials related to
Subtenant’s proprietary computer and

DMEAST #35029637 v1025

--------------------------------------------------------------------------------

 

 

communications systems disclosed to Sublandlord, (b) the subject and terms of
any and all potential or binding business transactions between Sublandlord and
Subtenant, (c) all oral or written information, of whatever kind and in whatever
form, and whether or not marked as “confidential,” of Subtenant, its affiliates,
their respective employees, suppliers, or customers, including the identities
thereof, that may be obtained from any source as a result of or in connection
with this Sublease, and (d) all such other information designated by Subtenant
or its affiliates as confidential, including, without limitation, consumer
reports, information derived from consumer reports and a compilation of such
records, but not including any such records that do not personally identify an
individual customer of Subtenant,  past, present or future business and business
activities, financial or technical information; products, services, research and
development; processes, techniques; designs; financial planning practices;
client information (including clients’ identities and any client related data or
information); and marketing plans.  “Confidential Information” shall not include
any information which Sublandlord can demonstrate (a) was known by Sublandlord
prior to its disclosure by Subtenant and was not obtained in such circumstances
subject to a requirement of confidentiality, (b) was publicly available prior to
receipt from Subtenant or becomes publicly available after receipt from
Subtenant through no fault of Sublandlord, (c) was received from a third party
without breach of this Sublease or other obligations of confidentiality by a
party, or (d) was developed independently of, and without the use of or access
to, any Confidential Information exchanged pursuant to this Sublease. 

 

(v) The exclusions to “Confidential Information” in (a)-(d) above, shall not
apply to personal information or otherwise limit Sublandlord’s obligations with
respect thereto.  Sublandlord may disclose Confidential Information of Subtenant
to the limited extent such Confidential Information is required to be disclosed
by Sublandlord by Law or pursuant to an order of any court or administrative
body; provided that, with regard to each disclosure, Sublandlord, as applicable,
shall provide Subtenant with prompt notice of such request or order, including
copies of subpoenas or orders requesting such Confidential Information, shall
cooperate reasonably with Subtenant in resisting the disclosure of such
Confidential Information via a protective order or other appropriate legal
action, and shall not make disclosure pursuant thereto until Subtenant has had a
reasonable opportunity to resist such disclosure, unless Sublandlord is ordered
otherwise.

 

(o) Confession of Judgement. 

 

(i) CONFESSION OF JUDGMENT FOR POSSESSION.  UPON AN EVENT OF DEFAULT BY
SUBTENANT BEYOND ALL APPLICABLE NOTICE AND CURE PERIOD OR THE EXPIRATION OF THE
TERM, IT SHALL BE LAWFUL FOR ANY ATTORNEY OF ANY COURT OF RECORD TO APPEAR AS
ATTORNEY FOR SUBTENANT AS WELL AS FOR ALL PERSONS CLAIMING BY, THROUGH OR UNDER
SUBTENANT AND TO SIGN AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN ACTION
IN EJECTMENT AGAINST SUBTENANT AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER
SUBTENANT AND THEREIN CONFESS JUDGMENT FOR THE RECOVERY BY SUBLANDLORD OF
POSSESSION OF THE SUBLEASED PREMISES, FOR WHICH THIS SUBLEASE SHALL BE ITS
SUFFICIENT WARRANT, WHEREUPON, IF SUBLANDLORD SO DESIRES, A WRIT OF POSSESSION
OR OTHER APPROPRIATE WRIT UNDER THE PENNSYLVANIA RULES OF CIVIL PROCEDURE THEN
IN EFFECT MAY ISSUE FORTHWITH,

DMEAST #35029637 v1026

--------------------------------------------------------------------------------

 

 

WITHOUT ANY PRIOR WRIT OR PROCEEDINGS; PROVIDED, HOWEVER, IF THIS SUBLEASE IS
TERMINATED AND POSSESSION OF THE SUBLEASED PREMISES REMAIN IN OR BE RESTORED TO
SUBTENANT, SUBLANDLORD SHALL HAVE THE RIGHT FOR THE SAME EVENT OF DEFAULT AND
UPON ANY SUBSEQUENT EVENT OF DEFAULT OR EVENTS OF DEFAULT BY SUBTENANT, TO BRING
ONE OR MORE FURTHER ACTION OR ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER
POSSESSION OF THE SUBLEASED PREMISES AND CONFESS JUDGMENT FOR THE RECOVERY OF
POSSESSION OF THE SUBLEASED PREMISES AS HEREIN ABOVE PROVIDED.

 

(ii) PROCEEDINGS.  IN ANY ACTION OF EJECTMENT, SUBLANDLORD SHALL FIRST CAUSE TO
BE FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING FOR IT,
SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT, AND, IF A
TRUE COPY OF THIS SUBLEASE (AND OF THE TRUTH OF THE COPY SUCH AFFIDAVIT SHALL BE
SUFFICIENT EVIDENCE) BE FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE
THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY RULE OF COURT, CUSTOM OR PRACTICE TO
THE CONTRARY NOTWITHSTANDING.  SUBTENANT RELEASES TO SUBLANDLORD AND TO ANY AND
ALL ATTORNEYS WHO MAY APPEAR FOR SUBTENANT, ALL PROCEDURAL ERRORS IN SAID
PROCEEDINGS AND ALL LIABILITY THEREOF. NOTHING CONTAINED IN THIS SUBLEASE SHALL
BE CONSTRUED TO PREVENT SUBTENANT FROM FILING A PETITION TO OBTAIN OR STRIKE A
JUDGMENT.

 

(iii) ACKNOWLEDGMENT OF CONFESSION OF JUDGMENT.  SUBTENANT CONFIRMS TO
SUBLANDLORD THAT (I) THIS SUBLEASE AND THE FOREGOING WARRANT OF ATTORNEY HAVE
BEEN NEGOTIATED AND AGREED UPON IN A COMMERCIAL CONTEXT; (II) SUBTENANT IS A
BUSINESS ENTITY AND ITS PRINCIPALS ARE KNOWLEDGEABLE IN COMMERCIAL MATTERS;
(III) SUBTENANT HAS CONSULTED WITH ITS OWN SEPARATE COUNSEL REGARDING THIS
SUBLEASE; (IV) ON THE ADVICE OF ITS OWN SEPARATE COUNSEL, SUBTENANT HAS AGREED
TO THE AFORESAID WARRANT OF ATTORNEY TO CONFESS JUDGMENT AGAINST SUBTENANT; AND
(V) SUBTENANT UNDERSTANDS THAT IT IS WAIVING CERTAIN RIGHTS WHICH IT WOULD
OTHERWISE POSSESS.

 

(Signatures on next page)

 

 



DMEAST #35029637 v1027

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Sublease has been duly executed by Sublandlord and
Subtenant as of the day and year first herein above written.

SUBLANDLORD:

TREVENA, INC.,

a Delaware corporation

 

By:_/s/ John M. Limongelli_____________

Name: John M. Limongelli______________

Title: SVP, General Counsel & CAO______

 

 

 

SUBTENANT:

THE VANGUARD GROUP, INC.,

a Pennsylvania corporation

 

 

By:_/s/ Tammy Virnig_________________

Name: _Tammy Virnig_________________

Title: __Principal_____________________

 

 

 

 



Signature Page to Sublease

DMEAST #35029637

--------------------------------------------------------------------------------

 

 

List of Exhibits

Schedule 1 Base Rent Schedule

Exhibit AMaster Lease

Exhibit BSubleased Premises

Exhibit C Work Letter

Exhibit DList of FF&E

Exhibit EBuilding Rules and Regulations

 

 



DMEAST #35029637 v10

--------------------------------------------------------------------------------

 

 

Schedule 1

Base Rent Schedule

Sublease Month

Base Rent/RSF

Monthly Rate

1

$0.00

$0.00

2 – 13

$26.50

$89,581.04

14 – 25

$26.50

$89,581.04

26 – 37

$
27.00
$
91,271.25

 

 

 

FIRST RENEWAL TERM

Sublease Month

Base Rent/RSF

Monthly Rate

38 – 49

$27.50

$92,961.46

50 – 61

$28.00

$94,651.67

62 – 73

$28.50

$96,341.88

 

 

 

SECOND RENEWAL TERM

Sublease Month

Base Rent/RSF

Monthly Rate

74 – 85

$29.00

$98,032.08

86 – 97

$29.50

$99,722.29

98 – November 30, 2027

$30.00

$
101,412.50

 

DMEAST #35029637 v10

--------------------------------------------------------------------------------